Citation Nr: 1527402	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  12-08 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension.  


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1978 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for hypertension.  

The issue of entitlement to non-service connected pension has been raised by the record in a December 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's hypertension had its onset during military service or is otherwise related to such service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran received notification prior to the unfavorable agency decision in a letter dated in April 2011.  Specifically, the appellant was apprised of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records (STRs) are associated with the claims file.  All relevant post-service treatment records identified by the Veteran have also been obtained.  

Additionally, the Veteran was provided a VA examination in August 2011, which is adequate for the purposes of determining service connection, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.
Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether it is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

The Veteran asserts that his hypertension was caused by military service.

A review of service treatment record demonstrates that the Veteran had elevated blood pressure readings prior to entering military service.  Specifically, a record dated in April 1978 showed a blood pressure reading of 140/90.  The April 1978 entrance examination demonstrated a blood pressure reading of 164/96 and noted prior blood pressure readings in June 1978 of 158/60, 138/70 and 144/68.  In the October 1978 Report of Medical History, the Veteran reported high or low blood pressure.  However, the records do not reveal a diagnosis of or treatment for hypertension.

VA and private treatment records note a history of hypertension and related disabilities.  However, the records do not suggest that the condition is related to military service.

The Veteran was afforded a VA examination in August 2011.  At the time of the examination, the Veteran reported that he was not treated for hypertension during service; however, he was diagnosed with hypertension one year after military service.  The examiner confirmed the diagnosis of hypertension with end stage renal disease and determined that it was less likely as not that hypertension was caused by or a result of the elevated blood pressure readings taken prior to entrance into service.  The examiner noted that the Veteran entered service at the age of 17 with several elevated blood pressure readings prior to his entrance date in June 1978.  One occurred in April on his military physical before entering service and the other elevated blood pressure readings were three days before his entrance date.  The examiner noted that the Veteran only had five months of military service.  Additionally, he noted that the Veteran had significant progression of his hypertension over the years resulting in serious end organ disease.  However, he opined that the appellant's time in service did not aggravate the progression of the condition during the 5 months of active duty.  He further opined that the Veteran developed diabetes at a much later date which most likely accelerated the progression of his multisystem diseases. 

While the record demonstrates that the Veteran currently suffers from hypertension, the weight of the evidence is against a link between the current disability and disease or injury during military service.  In this regard, the evidence of record demonstrates that the Veteran had elevated blood pressure readings prior to entrance into service, however, the August 2011 VA examiner determined that the current condition was not related to the elevated blood pressure readings noted prior to service.  Moreover, the examiner determined that the condition by the Veteran's was not aggravated by military service. 

The Board acknowledges the Veteran's reports indicating that his hypertension was caused by military service.  He is competent to offer evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is not competent to independently render a medical opinion regarding the nexus between active service and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Finally, the Veteran is not entitled to presumptive service connection based on the finding of a chronic disease because the evidence of record fails to show that hypertension manifested to a compensable degree within one year after his discharge from service in October 1978.  38 C.F.R. §§ 3.307(a) and 3.309(a).

In summary, the most probative evidence shows that the Veteran's hypertension is not related to military service.  Therefore, the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990)



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connecting for hypertension is denied.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


